DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of Provisional Application 62895450, filed 09/03/2019.
​
Information Disclosure Statement
The Examiner acknowledges that no IDS has been submitted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or 3acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1, 6, 11, 15-16: radar module
Claim 1: inductive sensor module
Claim 1: decode module
Claim 1, 11, 13: RFID interrogator module
Claim 7: RFID tag module
Claim 16: beam steering module
Claims 17-19: communication module
The following have been identified as the structure for the radar module, inductive sensor module, decode module RFID interrogator module, RFID module, interrogator module, beam steering module, communication module:
¶[0028] of the published specification and fig. 3 describes radar modules for 314, 320 and 330 for vehicles 310, 316 and 312 respectively. ¶[0029] of the published specification and figure 4 illustrates radar module 412 and radar module 512 for vehicles 410 and 510 respectively. Therefore there is sufficient structure for the radar module.
¶[0028-29] of the published specification and Figures 3, 6 describes elements and working principle of  inductive sensor 332. ¶[0046] of the published specification and Figure 17 describes decode module 1748 (part of inductive sensor module) and Figure 11 shows the decoding flowchart. Therefore there is sufficient structure for the inductive sensor module and decode module.
¶[0028], ¶[0031], ¶[0053] of the published specification and Figures 3, 6, 19 describe elements and working principle of RFID interrogator (or reader) module 1902,2004. ¶[0028], ¶[0031] of the published specification and Figures 3, 6 describe elements and working principle of  RFID tag module 340, 606. Therefore there is sufficient structure for the RFID interrogator and RFID tag modules.
¶[0029-0031], ¶[0038] of the published specification and Figures 4-5 and 12 describes beam steering with reflect array. Therefore there is sufficient structure for the beam steering module.
¶[0031-0032] of the published specification and Figure 6 describes functionalities 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 12 recites the limitation "the inductive system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered that claim 12 depends on independent claim 11. The Examiner suggests the claim to recite as “The inductive system as in claim 11.” In addition, claim 14 depends on claim 12 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shostak et al. (US 2010/0207754 A1). 
Regarding Claim 1, Shostak et al. (‘754) anticipates “a vehicle sensor system (paragraph 24: sensors for monitoring a physical property of an object or its environment and more particularly to sensors for monitoring properties of a vehicle and components), comprising: 
a radar module (paragraph 356: a radar reflector and measure the time-of-flight to the reflector and back…the reflector can even be made of a series of reflecting surfaces displaced from each other; paragraph 360: for the radar reflection system, the reflectors can be active devices that provide environmental information in addition to location information to the interrogating vehicle; paragraph 486: DLM's (Distributed loaded monopole) antennas can be used for a variety of vehicle radar and communication applications as well for the monitoring of RFID); and 
an inductive sensor module (paragraph 892: the sensors do obtain their power via RF from the interrogator as is well known in the RFID radio frequency identification field…an inductive or capacitive power transfer system can be used) having a decode module to extract content from a sensor signal (paragraph 30: a vehicle in accordance with the invention includes a plurality of components including an interrogator arranged to transmit RF signals and receive responsive RF signals, and one or more RFID assemblies each including a sensor and an RFID switch…in each RFID assembly, the RFID switch receives an RF signal from the interrogator and upon receipt of a signal containing its identification, enables transmission of a signal from the sensor from which a property being monitored by the sensor is determinable; paragraph 37: plurality of RFID assemblies on the vehicle…associating an RFID tag with each RFID assembly, the RFID tag  having a unique identification, directing the interrogator to transmit RFID activation signals to elicit responses from all of the RFID tags containing their identification, determining a location of each of the RFID assemblies based on the responses from their associated RFID tags, and converting the responses from the RFID tags into a library of the identifications of the RFID tags and thus the associated RFID assemblies and their locations)
Regarding Claim 2, which is dependent on independent claim 1, Shostak et al. (‘754) anticipates the vehicle sensor system of claim 1. Shostak et al. (‘754) further anticipates “a sensor signal is a radio frequency identification (RFID) signal (paragraph 30: a vehicle in accordance with the invention includes a plurality of components including an interrogator arranged to transmit RF signals and receive responsive RF signals, and one or more RFID assemblies each including a sensor and an RFID switch. In each RFID assembly, the RFID switch receives an RF signal from the interrogator and upon receipt of a signal containing its identification, enables transmission of a signal from the sensor from which a property being monitored by the sensor is determinable).”
Regarding Claim 3, which is dependent on independent claim 1, Shostak et al. (‘754) anticipates the vehicle sensor system of claim 1. Shostak et al. (‘754) further anticipates “the inductive sensor module further comprises an RFID interrogator module adapted to transmit an interrogation signal and read a return signal from an RFID tag (paragraph 37: plurality of RFID assemblies on the vehicle…associating an RFID tag with each RFID assembly, the RFID tag  having a unique identification, directing the interrogator to transmit RFID activation signals to elicit responses from all of the RFID tags containing their identification, determining a location of each of the RFID assemblies based on the responses from their associated RFID tags, and converting the responses from the RFID tags into a library of the identifications of the RFID tags and thus the associated RFID assemblies and their locations…the interrogator may be controlled to transmit the RFID activation signals after insertion of a key and/or periodically).”
Claim Rejections - 35 USC § 103
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1), and further in view of Harkness (US 2008/0243350 A1).
Regarding Claim 4, which is dependent on claim 3, Shostak et al. (‘754) discloses the vehicle sensor system of claim 3. Shostak et al. (‘754) does not explicitly disclose “the return signal is a traffic instruction”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters. Harkness (‘350) teaches “the return signal is a traffic instruction (paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…for example, an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. …I n example embodiments, an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder … as the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. 1.  
Regarding Claim 5, which is dependent on claim 4, Shostak et al. (‘754) discloses the vehicle sensor system of claim 4. Shostak et al. (‘754) does not explicitly disclose “the traffic instruction is a speed limit indicator”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters. Harkness (‘350) teaches “the traffic instruction is a speed limit indicator (paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…for example, an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. …in example embodiments, an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder … as the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.).”
2.  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Harkness (US 2008/0243350 A1), and further in view of Saito et al. (US 2016/0154099 A1).
Regarding Claim 6, which is dependent on claim 5, Shostak et al. (‘754) /Harkness (‘350) discloses the vehicle sensor system of claim 5. Shostak et al. (‘754) further discloses “the radar module comprises: an antenna array adapted to receive electromagnetic signals (paragraph 443:  the antennas of the array 622 transmit the RF signals simultaneously and space the returns through the use of a delay line in the circuitry from each antenna; paragraph 486: such antennas can be used for a variety of vehicle radar and communication applications as well for the monitoring of RFID, SAW and similar devices on a vehicle; Figure 20C: multi-element antenna array; paragraph 189: electromagnetic wave sensor; paragraph 190: the term "signal" as used herein generally refers to any time-varying output from a component including electromagnetic radiation; paragraph 198: Figure 1: various sensors are mounted in the vehicle to detect the signals emitted by the component 35…these include electromagnetic radiation sensors 42; paragraph 564: antenna for transmitting radio frequency electromagnetic signals from the sensors 150 and 154);
a controller (paragraph 515: a control system 628) adapted to provide a control signal on detection of electromagnetic signals (paragraph 516: the control system 628 also processes the return signals to provide information about the vehicle or the component … the processing of the return signals can be any known processing  including the use of pattern recognition techniques, neural networks, fuzzy systems and the like; paragraph 518: once the information about the vehicle or the component is known, it is directed to a display/ telematics/ adjustment unit 629 where the information can be displayed on a display 629 to the driver, sent to a remote location for analysis via a telematics unit 629 and/or used to control or adjust a component on, in or near the vehicle).”
Shostak et al. (‘754)/Harkness (‘350) does not explicitly disclose “an amplitude detection module to detect electromagnetic signals above a threshold value”, that the controller adapted to provide a control signal “to the inductive sensor” on detection of electromagnetic signals “above the threshold.”
Saito et al. (‘099) relates to an object detection apparatus that is mounted in a vehicle and that detects objects around the vehicle, and a road structure that is recognized by the object detection apparatus. Saito et al. (‘099) teaches an amplitude detection module to detect electromagnetic signals above a threshold value (paragraph 40:  detecting the moving state of an object that has reflected radar waves … the operation being performed by the controller 10 of the object detection apparatus …the controller 10 extracts, in accordance with the radar signals Sr2 from the radar control circuit 20, a reflection intensity Pw of a received reflected wave with respect to an emitted radar wave … note that the radar control circuit 20 controls a transmitting operation for a radar wave using the transmission control signal Sc2, and generates the radar signal Sr2 including information on the emitted radar wave and the received reflected wave… the controller 10 detects, in accordance with the radar signal Sr2, whether or not there is an object that has reflected the radar wave by determining whether or not the reflection intensity Pw of the received reflected wave exceeds a certain threshold). Saito et al. (‘099) further teaches that the controller adapted to provide a control signal “to the inductive sensor” on detection of electromagnetic signals “above the threshold (Figure 5; paragraph 65: the controller 10 transmits and receives radar waves to and from the detected road mirror 3A using the radar transmitter-receiver 2… the controller 10 transmits and receives radar waves using the radar transmitter-receiver 2 such that radar waves are emitted from the transmitting antenna 22 toward the road mirror 3A the controller 10 performs processing as in those of the moving-object detection process in FIG. 5; paragraph 40: the controller 10 detects, in accordance with the radar signal Sr2, whether or not there is an object that has reflected the radar wave by determining whether or not the reflection intensity Pw of the received reflected wave exceeds a certain threshold; paragraph 67: the signal transmitter 33 includes a transmitter using specified low-power radio in the road mirror 3A… the transmitter is not limited to this type of transmitter…the signal transmitter 33 may include an RFID-based IC tag; paragraph 68: the signal transmitter 33 is embedded inside the road mirror 3A in the road mirror 3A according to the second embodiment).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Harkness (‘350) with the teaching of Saito et al. (‘099) for improving the accuracy of detection of a moving target (Saito et al. (‘099) – paragraph 8). In addition, all the prior art references, (Shostak et al. (‘754), Harkness (‘350) and Saito et al. (‘099)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 3.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harkness (US 2008/0243350 A1), and further in view of Maddox et al. (US 2015/0145711 A1).
Regarding independent Claim 7, Harkness (‘350) discloses “a traffic infrastructure element (Figure 1: traffic sign with speed limit; paragraph 16: a vehicle informational system and apparatus for alerting a driver of a vehicle to road and other driving conditions…as shown in Figures 1-3, an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed), comprising: 
(paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. …an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder…as the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.)”.
Harkness (‘350) does not explicitly disclose that the traffic infrastructure element comprises “a reflectarray having a reflection distribution for incident electromagnetic signals to reflect at a first gain value.” 
Maddox et al. (‘711) relates to vehicle and road infrastructure identification. Maddox et al. (‘711) teaches that the traffic infrastructure element comprises “a reflectarray having a reflection distribution for incident electromagnetic signals (paragraph 11: FIG. 3 is a schematic diagram illustrating a Van Atta array design for the retro-reflection patch antenna target according to the principles of the present teachings; paragraph 24: the enabling technologies for this product are the existing blind-spot detection radars 12, and an inexpensive reflecting component 14: van Atta array, or RFID tag… network of patch antennas, van Atta array (see Figure 3), can be printed to produce RF retro-reflectors with diode switches to enable signal modulation; paragraph 21: patch antenna targets 14 would be adhered or installed on a variety of roadside objects, such as bridge abutments, guardrails, constructions barrels, construction equipment, construction signs, etc. ..the vehicle-based radar system 12 would process the radar signal reflected off of these devices 14 and their unique signature would allow the vehicle 100 to detect, classify, and therefore avoid, these objects while preventing false positive activations) to reflect at a first gain value (paragraph 23: target device 14 can be configured to employ either polarization or amplitude modulation to distinguish their reflections from other radar reflections in the scene, such as obstructions and/or vehicles…one can employ a filter that correlates reflections with a particular modulation)4.”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Harkness (‘350) with the teaching of Maddox et al. (‘711) for reliably detect moving target (Maddox et al. (‘711) – paragraph 6). In addition, both the prior art references, (Harkness (‘350) and Maddox et al. (‘711)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 5.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harkness (US 2008/0243350 A1)/Maddox et al. (US 2015/0145711 A1), and further in view of Jan (US 2012/0206250 A1).
Regarding Claim 8, which is dependent on claim 7, Harkness (‘350)/Maddox et al. (‘711) discloses the vehicle sensor system of claim 7. , Harkness (‘350)/Maddox et al. (‘711) does not explicitly disclose “the RFID tag module comprises a transponder.”
Jan (‘250) relates to on-board vehicle alerting systems. Jan (‘250) teaches “the RFID tag module comprises a transponder (paragraph 14:  as the vehicle V approaches the speed bump sign S, the on-board interrogator 12 transmits RF energy to wake-up the RFID transponder tag 22 mounted on the sign S and then receives the "speed bump nearby" notification data returned by the RFID transponder 22…the interrogator 12 then relays this information to the on-board computer 16, which posts the alert to the display 18 inside the vehicle V and causes the vehicle sound system 19 to beep, thereby warning the driver to slow down for an oncoming speed bump 99…in some embodiments, in addition to transmitting a signal warning of proximity to the speed bump, the tag 22 may also transmit the speed limit).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Harkness (‘350)/Maddox et al. (‘711) with the teaching of Jan (‘250) for having improved warning system by reliable moving target detection (Jan (‘250) – paragraph 4). In addition, all the prior art references, (Harkness (‘350), Maddox et al. (‘711) and Jan (‘250)) teach features that are directed to analogous art and they are directed to the same field of 6.  
Regarding Claim 9, which is dependent on claim 8, Harkness (‘350)/Maddox et al. (‘711)/ Jan (‘250) discloses the vehicle sensor system of claim 8. , Harkness (‘350) further teaches “the return data corresponds to an instruction to the reader device (paragraph 16: as the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.)”. 
Regarding Claim 10, which is dependent on claim 9, Harkness (‘350)/Maddox et al. (‘711)/Jan (‘250) discloses the vehicle sensor system of claim 9. , Harkness (‘350) further teaches “a storage device having traffic control information stored therein (paragraph 18: the RFID tag 14 can also retrieve information from an internal memory source, or can be in remote communication with a data network…for example, the RFID tag 14 can be in communication with a local police department, traffic control, state highway patrol etc., such that the information being transmitted by the RFID tag 14 can be remotely updated as necessary).”

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1), and further in view of Saito et al. (US 2016/0154099 A1)
Regarding Claim 11, Shostak et al. (‘754)  discloses “an inductive system for vehicle information capture (paragraph 30: paragraph 892: in some cases, even the sensors do not have to be wired and can obtain their power via RF from the interrogator as is well known in the RFID radio frequency identification field (either silicon or surface acoustic wave (SAW)-based)…alternately, an inductive or capacitive power transfer system can be used), comprising: 
a radar module adapted to identify an echo signal (paragraph 356: a radar reflector and measure the time-of-flight to the reflector and back…the reflector can even be made of a series of reflecting surfaces displaced from each other to achieve some simple coding; paragraph 360: for the radar or laser radar reflection system, the reflectors can be active devices that provide environmental information in addition to location information to the interrogating vehicle; paragraph 486: DLM's (Distributed loaded monopole) antennas can be used for a variety of vehicle radar and communication applications as well for the monitoring of RFID); 
an interrogator module coupled to the radar module and adapted to initiate a radio frequency identification (RFID) information exchange (paragraph 30: a vehicle in accordance with the invention includes a plurality of components including an interrogator arranged to transmit RF signals and receive responsive RF signals, and one or more RFID assemblies each including a sensor and an RFID switch. In each RFID assembly, the RFID switch receives an RF signal from the interrogator and upon receipt of a signal containing its identification, enables transmission of a signal from the sensor from which a property being monitored by the sensor is determinable…the sensor may be a SAW sensor which modifies a received wave as a function of the property being monitored by the sensor and thus transmits a modified wave); 
a processor coupled to the radar module and the interrogator module (paragraph 184: the processor thus receives data or signals from the sensors and generates an output; paragraph 199: a diagnostic module 51, in accordance with the invention, can also be attached to the vehicle data bus 50 and it can receive the signals generated by the various sensors…the sensors may however be wirelessly connected to the diagnostic module 51 and be integrated into a wireless power and communications system or a combination of wired and wireless connections; paragraph 270: the diagnostic module 51 contains preprocessing and neural network algorithms); and 
a memory storage unit adapted to store RFID information (paragraph 359: If the SAW device 63 has an identification code encoded into the returned signal generated thereby, then a processor in the vehicle 68 can determine its position on the surface of the earth, provided a precise map is available such as by being stored in the processor’s memory).”
Harkness (‘350) does not explicitly disclose the interrogator module adapted to “when the amplitude is over the threshold value”, the echo signal “having an amplitude over a threshold value.”
Saito et al. (‘099) relates to an object detection apparatus that is mounted in a vehicle and that detects objects around the vehicle, and a road structure that is  the interrogator module adapted to “when the amplitude is over the threshold value (paragraph 40:  detecting the moving state of an object that has reflected radar waves … the operation being performed by the controller 10 of the object detection apparatus…the controller 10 extracts, in accordance with the radar signals Sr2 from the radar control circuit 20, a reflection intensity Pw of a received reflected wave with respect to an emitted radar wave … note that the radar control circuit 20 controls a transmitting operation for a radar wave using the transmission control signal Sc2, and generates the radar signal Sr2 including information on the emitted radar wave and the received reflected wave… the controller 10 detects, in accordance with the radar signal Sr2, whether or not there is an object that has reflected the radar wave by determining whether or not the reflection intensity Pw of the received reflected wave exceeds a certain threshold)”, the echo signal “having an amplitude over a threshold value (Figure 5; paragraph 65: the controller 10 transmits and receives radar waves to and from the detected road mirror 3A using the radar transmitter-receiver 2… the controller 10 transmits and receives radar waves using the radar transmitter-receiver 2 such that radar waves are emitted from the transmitting antenna 22 toward the road mirror 3A the controller 10 performs processing as in those of the moving-object detection process in FIG. 5; paragraph 40: the controller 10 detects, in accordance with the radar signal Sr2, whether or not there is an object that has reflected the radar wave by determining whether or not the reflection intensity Pw of the received reflected wave exceeds a certain threshold; paragraph 67: the signal transmitter 33 includes a transmitter using specified low-power radio in the road mirror 3A…the transmitter is not limited to this type of transmitter…the signal transmitter 33 may include an RFID-based IC tag; paragraph 68: the signal transmitter 33 is embedded inside the road mirror 3A in the road mirror 3A according to the second embodiment).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Harkness (‘350) with the teaching of Saito et al. (‘099) for improving the accuracy of detection of a moving target (Harkness (‘350) – paragraph 8). In addition, all the prior art references, (Shostak et al. (‘754), Harkness (‘350) and Saito et al. (‘099)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 7.  
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Saito et al. (US 2016/0154099 A1), and further in view of Maddox et al. (US 2015/0145711 A1).
Regarding Claim 12, as best understood, Shostak et al. (‘754)/Saito et al. (‘099) discloses the inductive system of claim 11. Shostak et al. (‘754)/Saito et al. (‘099) does not explicitly disclose “the echo signal corresponds to an echo from a reflectarray element.”
(paragraph 11: Figure. 3 is a schematic diagram illustrating a Van Atta array design for the retro-reflection patch antenna target; paragraph 24: the enabling technologies for this product are the existing blind-spot detection radars 12, and an inexpensive reflecting component 14: van Atta array, or RFID tag…a network of patch antennas, van Atta array (see Figure 3), can be printed to produce RF retro-reflectors with diode switches to enable signal modulation; paragraph 21: patch antenna targets 14 would be adhered or installed on a variety of roadside objects, such as bridge abutments, guardrails, constructions barrels, construction equipment, construction signs, etc. …the vehicle-based radar system 12 would process the radar signal reflected off of these devices 14 and their unique signature would allow the vehicle 100 to detect, classify, and therefore avoid, these objects while preventing false positive activations)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Saito et al. (‘099) with the teaching of Maddox et al. (‘711) for reliably detecting moving target (Maddox et al. (‘711) – paragraph 6). In addition, all the prior art references, (Shostak et al. (‘754), Saito et al. (‘099) and Maddox et al. (‘711)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 8.  
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Saito et al. (US 2016/0154099 A1), and further in view of Harkness (US 2008/0243350 A1).
Regarding Claim 13, which is dependent on claim 11, Shostak et al. (‘754)/Saito et al. (‘099) discloses the inductive system of claim 11. Shostak et al. (‘754)/Saito et al. (‘099) does not explicitly disclose “the interrogator module transmits an interrogation signal to a RFID tag positioned proximate the inductive system”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters Harkness (‘350) teaches “the interrogator module transmits an interrogation signal to a RFID tag positioned proximate the inductive system (paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. …an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder…as the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. 9.  
Regarding Claim 15, which is dependent on claim 13, Shostak et al. (‘754)/Saito et al. (‘099) discloses the inductive system of claim 13. Shostak et al. (‘754) further discloses “the radar module sends a signal to the interrogator module to start RFID processing (paragraph 30: a vehicle in accordance with the invention includes a plurality of components including an interrogator arranged to transmit RF signals and receive responsive RF signals, and one or more RFID assemblies each including a sensor and an RFID switch…in each RFID assembly, the RFID switch receives an RF signal from the interrogator and upon receipt of a signal containing its identification, enables transmission of a signal from the sensor  from which a property being monitored by the sensor is determinable; paragraph 1006: the location of the tag embedded in the concrete can be precisely determine based on the time of flight of the radar pulse from the readers to the tag and back…the precise location of the vehicle relative to a tag within a few centimeters can be readily determined; paragraph 199: a diagnostic module 51, in accordance with the invention, can also be attached to the vehicle data bus 50 and it can receive the signals generated by the various sensors … the sensors may however be wirelessly connected to the diagnostic module 51 and be integrated into a wireless power and communications system or a combination of wired and wireless connections; paragraph 270: the diagnostic module 51 contains preprocessing and neural network algorithms)10.”

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Saito et al. (US 2016/0154099 A1)/Maddox et al. (US 2015/0145711 A1), and further in view of Harkness (US 2008/0243350 A1).
Regarding Claim 14, which is dependent on claim 12, as best understood, Shostak et al. (‘754)/Saito et al. (‘099)/Maddox et al. (‘711) discloses the inductive system of claim 12. Shostak et al. (‘754)/Saito et al. (‘099)/ addox et al. (‘711) does not explicitly disclose “the processor maps the RFID tag information to traffic information stored in the memory storage unit”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters Harkness (‘350) teaches “the processor maps the RFID tag information to traffic information stored in the memory storage unit (paragraph 18: the electronic device 16 can retrieve the speed limit information (or other types of information) from an internal electronic memory source where such information has been pre-stored or, alternatively, from a remote source via a data network…the RFID tag 14 can also retrieve information from an internal memory source, or can be in remote communication with a data network …  for example, the RFID tag 14 can be in communication with a local police department, traffic control, state highway patrol etc., such that the information being transmitted by the RFID tag 14 can be remotely updated as necessary).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Saito et al. (‘099)/Maddox et al. (‘711) with the teaching of Harkness (‘350) to improve driver awareness of approaching road hazards and/or conditions (Harkness (‘350) – paragraph 5). In addition, all the prior art references, (Shostak et al. (‘754), Saito et al. (‘099), Maddox et al. (‘711) and Harkness (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Saito et al. (US 2016/0154099 A1), and further in view of Abari et al. (US 10,175,340).
Regarding Claim 16, which is dependent on claim 11, Shostak et al. (‘754)/Saito et al. (‘099) discloses the inductive system of claim 11. Shostak et al. (‘754)/Saito et al. (‘099) does not explicitly disclose “the radar module comprises: an antenna array; and a beam steering module coupled to the antenna array.”
Abari et al. (‘340) relates to object detection with vehicle radar and RFID reader. Abari et al. (‘340) teaches “the radar module comprises: an antenna array; and a beam steering module coupled to the antenna array (column 3 lines 3-24: Figures 1A and 1B illustrate an example vehicle 110 with example radar antennas 111. Vehicle 110 may be a manually driven vehicle or it may be an autonomous vehicle (AV)… in particular embodiments, radar antennas 111 may be a radar antenna array that includes multiple antennas…each antenna in the antenna array may be capable of steering a radar signal in multiple different directions; column 3 line 38-54: radar antenna 111 may be a radar antenna array that includes multiple subarray antennas…each sub antenna array in the antenna array may be capable of steering a radar signal in multiple different directions. …radar antenna 111 may be a phased array antenna which may be able to steer its transmission signal with traditional beamforming techniques)”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Saito et al. (‘099) with the teaching of Abari et al. (‘340) for more reliable target detection (Abari et al. (‘340) – column 2 lines 19-53). In addition, all the prior art references, (Shostak et al. (‘754), Saito et al. (‘099) and Abari et al. (‘340)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of radar and RFID tag/reader in improving vehicle communication and navigation 11.  
Regarding Claim 17, which is dependent on claim 16, Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340) discloses the inductive system of claim 11. Shostak et al. (‘754) further discloses “a communication module  (paragraph 199: the sensors may however be wirelessly connected to the diagnostic module 51 and be integrated into a wireless power and communications system or a combination of wired and wireless connections) and a controller (paragraph 516: the control system 628 also processes the return signals to provide information about the vehicle or the component…the processing of the return signals can be any known processing including the use of pattern recognition techniques, neural networks, fuzzy systems and the like; paragraph 518: once the information about the vehicle or the component is known, it is directed to a display/ telematics/ adjustment unit 629 where the information can be displayed on a display 629 to the driver, sent to a remote location for analysis via a telematics unit 629 and/or used to control or adjust a component on, in or near the vehicle)”.

Claims 18-19 is are rejected under 35 U.S.C. 103 as being unpatentable over Shostak et al. (US 2010/0207754 A1)/Saito et al. (US 2016/0154099 A1)/Abari et al. (US 10,175,340), and further in view of Harkness (US 2008/0243350 A1).
Regarding Claim 18, which is dependent on claim 17, Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340) discloses the inductive system of claim 17. Shostak et al. (‘754) further discloses “the communication module is adapted to transmit a request for information to an infrastructure element (paragraph 35: an RFID tag and the interrogaror is programmed directs an interrogation signal to interrogate all RFID tags on the vehicle and process returned signals into an identification of each RFID assembly and a location of each RFID assembly).”
Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340) does not explicitly disclose that the request for information is “to an infrastructure element.”
(paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…for example, an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. In example embodiments, an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder. As the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340 with the teaching of Harkness (‘350) to improve driver awareness of approaching road hazards and/or conditions (Harkness (‘350) – paragraph 5). In addition, aa of the prior art references, (Shostak et al. (‘754), Saito et al. (‘099), Abari et al. (‘340 and Harkness (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 12.  
Regarding Claim 19, which is dependent on claim 18, Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340)/Harkness (‘350) discloses the inductive system of claim 18. Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340) does not explicitly disclose “the communication module provides the information from the infrastructure element to the controller, wherein the controller determines an action for a vehicle”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters Harkness (‘350) teaches “the communication module provides the information from the infrastructure element to the controller, wherein the controller determines an action for a vehicle (paragraph 17: the electronic device 16 is in communication with an electronic display 18 having one or more visual or audible indicators…the electronic display 18 can be mounted on the vehicle's dashboard 20 or in another suitable location within the automobile 10…the electronic device 16 causes the information received from the RFID tag 14 to be displayed on the electronic display 18. While FIG. 3 shows speed limit information being displayed on the electronic display 18, the display can show other types of information, such as road conditions, alerts, weather information, etc. … although in the illustrated embodiment, the RFID tag 14 transmits the speed limit information in response to detecting the transponder 16, in other embodiments it can transmit the speed threshold information in response to any other suitable condition or transmit the information continuously…in alternative embodiments, the electronic display 18 can include an audio component for audibly conveying the information received from the RFID tag 14 to the driver of the automobile).”
13.  
Regarding Claim 20, which is dependent on claim 19, Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340)/Harkness (‘350) discloses the inductive system of claim 19. Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340) does not explicitly disclose “the information is a speed limit indicator”.
Harkness (‘350) relates to a system and method for receiving sensor data associated with driving conditions and parameters Harkness (‘350) teaches “the information is a speed limit indicator (paragraph 16: an automobile 10 driving on a roadway 12 passes by a location at which a Radio Frequency Identification (RFID) tag 14 is disposed…for example, an (RFID) tag 14 can be co-located with a road sign indicating the speed limit with any other common roadway feature such as a lamp, mile marker, traffic signal, etc. In example embodiments, an electronic device 16 is coupled to the automobile 10 and includes a radio-frequency transmitter as well as a radio receiver/reader commonly known as a transponder. As the automobile 10 passes the RFID tag 14, the RFID tag 14 wirelessly communicates information to the electronic device 16…the RFID tag can communicate a wide range of information and data to the electronic device 16, such as speed limit information, road conditions, public alerts, weather information, etc.).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the vehicle sensor system of Shostak et al. (‘754)/Saito et al. (‘099)/Abari et al. (‘340 with the teaching of Harkness (‘350) to improve driver awareness of approaching road hazards and/or conditions (Harkness (‘350) – paragraph 5). In addition, both of the prior art references, (Shostak et al. (‘754), Saito et al. (‘099), Abari et al. (‘340 and Harkness (‘350)) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, utilization of RFID tag/reader in improving vehicle communication and navigation 14.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraeling et al. (US 2019/0180118 A1) describes that the wayside devices can include signals that display signs, illuminate lights, or otherwise visually notify an onboard operator of the vehicle system 100 of a vacancy or occupancy of an upcoming segment of the route 104, a reduced speed limit, an upcoming segment of the route 104 being repaired or maintained, or the like. The wayside devices can include examination systems that examine the vehicle system 100 as the vehicle 
 	Tuttle (US 2012/0268308 A1) describes that the antenna (18) is used not only to transmit radar signals to detect and measure as in a radar system, but also to identify the reflecting object to which the RFID tag is attached and to communicate with the RFID tag…the reader and radar circuit (19) can be used in a radar mode to measure distance (or direction or speed) between an RFID tag (e.g., 16A, or 16B, or 16C) and the reader antenna (18) and in a reader mode to send commands to the RFID tag and/or receive data from the RFID tag … the reader and radar circuit (19) can be used to detect and measure and to interrogate concurrently using the same electromagnetic wave (paragraph 37); one of the RFID tagged objects is instructed to be responsive to the reader and radar circuit (19) while other RFID tagged objects are silenced (or being out of range). For example, the interrogation signal from the antenna (18) is received by the tag antenna (17A) and passed to the RFID circuit (15A) for processing. If the interrogation signal triggers a response, the RFID circuit (15A) uses its tag antenna (17A) to send to the reader and radar circuit (19) a response, such as tag identification information or other data stored in the memory of the tag (16A) ((paragraph 38).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This relation between both the references highly suggests an expectation of success. 
        
        2 This relation between both the references highly suggests an expectation of success. 
        
        3 This relation between both the references highly suggests an expectation of success. 
        
        4 The examiner interprets receiving signal reflected from target device at certain polarization or amplitude modulation (identified by filter correlation), as the claimed “reflect at a first gain value.” The instant application describes in paragraph 29 that reflection from targets are coded at different amplitude codes to identify object. The cited reference discloses that the reflection signal from target is coded at certain polarization or amplitude modulation for target identification. 
        5 This relation between both the references highly suggests an expectation of success. 
        
        6 This relation between all the references highly suggests an expectation of success. 
        
        7 This relation between all the references highly suggests an expectation of success. 
        
        8 This relation between all the references highly suggests an expectation of success. 
        
        9 This relation between all the references highly suggests an expectation of success. 
        
        10Shostak et al. (‘754) discloses that the location of the RFID tag is located by the radar sensor and since the sensors are connected through wired, wireless or neural network, the interrogator gets location of the RFID tag from the radar sensor to initiate communication with RFID tag. 
        11 This relation between all the references highly suggests an expectation of success. 
        
        12 This relation between all the references highly suggests an expectation of success. 
        
        13 This relation between both references highly suggests an expectation of success. 
        
        14 This relation between both of the references highly suggests an expectation of success.